    CASE 0:19-cr-00250-WMW-ECW Document 145 Filed 08/31/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                Case No. 19-cr-0250 (WMW/ECW)

                              Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
        v.                                         AMENDED MOTION FOR TRIAL
                                                  CONTINUANCE AND EXCLUDING
Johnnie Lamar Haynes (1),                         TIME UNDER SPEEDY TRIAL ACT

                              Defendant.


       This matter is before the Court on Defendant Johnnie Lamar Haynes’s amended

motion for a trial continuance and to exclude time under the Speedy Trial Act. (Dkt. 120.)

The trial currently is scheduled to begin on September 16, 2020. Defendant moves to

continue the trial on several bases, including the inability to fully review the evidence while

in custody; restrictions on the ability to communicate with counsel; and the inability to

identify, locate, and communicate with potential witnesses. Defendant contends that these

circumstances are not the result of a lack of diligence, and he emphasizes the detrimental

effects of the ongoing COVID-19 pandemic on his ability to prepare for trial.

       The Court has reviewed and carefully considered Haynes’s motion. Under these

circumstances, and taking into account the exercise of due diligence by defense counsel

and the effects of the COVID-19 pandemic, the Court finds that the failure to exclude time

to allow for additional trial preparation in this case would deny defense counsel the

reasonable time necessary for effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).

The Court, therefore, finds that the ends of justice served by continuing the trial date
    CASE 0:19-cr-00250-WMW-ECW Document 145 Filed 08/31/20 Page 2 of 2




outweigh the interests of the public and the Defendant in a speedy trial under 18 U.S.C.

§ 3161(h)(7)(A).

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Defendant Johnnie Lamar Haynes’s amended motion for a trial continuance,

(Dkt. 120), is GRANTED.

      2.     Plaintiff United States of America’s motion for a trial continuance,

(Dkt. 119), is DENIED AS MOOT.

      3.     This matter is now scheduled for trial beginning on Tuesday, January 19,

2021, at 9:00 a.m. in Courtroom 7A of the Saint Paul Courthouse, 316 North Robert Street,

Saint Paul, Minnesota.

      4.     The time between the date of this Order and January 19, 2021, is excluded

from the Speedy Trial Act computations pursuant to 18 U.S.C. § 3161(h)(7)(A).


Dated: August 31, 2020                                 s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
